(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
Por cuanto, la parte apelada en septiembre 20, 1941, solicitó la desestimación de esta apelación porque habiendo vencido la última prórroga de treinta días que se concedió al apelante en julio 21, 1941, para perfeccionarla, nada hizo en tal sentido; y
Por cuanto, habiendo el apelante impugnado la moción alegando que tenía pendiente de resolución en la corte de distrito una soli-citud de nuevo término para archivar la transcripción esta Corte, en noviembre 12, 1941, declaró no haber lugar a la desestimación, sin perjuicio de que la petición se reprodujera si la corte de dis-trito negaba la concesión del nuevo término; y
Por cuanto, el apelado en febrero 2, 1942, reprodujo en efecto su moción de desestimación alegando que la corte de distrito por orden de enero 20, 1942, había negado la concesión del nuevo término, celebrándose la vista de la nueva moción el 2 de marzo en curso con la sola asistencia de la parte apelada por su abogado;
Por tanto, vistas la ley y la jurisprudencia aplicables, se de-clara la moción con lugar y, en su consecuencia, se desestima el recurso.